DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 5,791,398; hereinafter “Ono”), in view of Weis (WO 2016/184686 A1; using the attached English machine translation from the Office Action mailed September 3, 2020).
Regarding claim 1, Ono teaches a low-pressure casting unit, comprising a low-pressure casting machine (see Fig. 1), a heat preservation furnace I, wherein the heat preservation furnace I is a crucible (holding furnace 16 on the left in Fig. 1; 2:29-59), a heat preservation furnace II, wherein the heat preservation furnace II is a crucible (holding furnace 16 on the right in Fig. 1; 2:29-59), a control system (controller 46a, see Fig. 1; 3:64-4:50), and a heat preservation furnace lifting system (elevator means 4 on each transport car 2, see Fig. 1; 2:29-59), the heat preservation furnace lifting system being arranged at a bottom of the low-pressure casting machine (see Fig. 1), wherein one side of the low-pressure casting machine is provided with a trolley transfer system (transport cars 2, see Fig. 1; 2:29-59) and a transversely moving guide rail (rail 1, see Fig. 1; 2:29-59).
Ono is silent to an adding station I and an adding station II are arranged on the transversely moving guide rail.
Weis teaches wherein when the metal melt 22 in the first casting furnace 2 has been used up, the first casting furnace 2 is conveyed via the roller conveyor devices 3, 13 for refilling and the second casting furnace 14 is conveyed under one of the casting mold stations 5 along the transverse conveying direction 15 for further operation of device 1. This enables uninterrupted operation. The downtimes are minimized, and an optimal quality of the molten metal 22 is guaranteed (see page 13, lines 15-33).

Furthermore, though the combination of Ono and Weis does not specify that the adding stations I and II are arranged on the transversely moving guide rail, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to do so in order to again minimize travel and downtime of the empty casting furnace.
Regarding the functional language (e.g. capable of alternately using heat preservation furnaces, the heat preservation furnace lifting system controlling the heat preservation furnace I or the heat preservation furnace II to lift up and down in the low-pressure casting machine, and the trolley transfer system moves on the transversely moving guide rail, wherein the control system sends instructions to lower the heat preservation furnace lifting system, and to lift the heat preservation furnace lifting system to a working position), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in 
Furthermore, as to the new limitation of independent claim 1 “the moving rail is located outside of the low-pressure casting machine in a top view”, Weis discloses (in Figures 9 and 10) that the moving rails are located along the transverse direction and are located outside of the casting machine, for the purpose of transporting after casting.
Therefore, it would have been obvious to one of ordinary skill in the art to include moving rails outside of the casting machine, as taught by Weis, into the low-pressure casting unit of Ono, for the purpose of transporting the casting furnace to another station, thus enabling uninterrupted operation and minimized downtime.
Regarding claim 2, the combination of Ono and Weis teaches the heat preservation furnace I being arranged on one side of the low-pressure casting machine (Ono: bottom side, see Fig. 1), the control system being arranged on another side (Ono: top side, see Fig. 1).
Regarding the functional language (e.g., and the heat preservation furnace II filled with aluminum liquid being transferred to a bottom of the low-pressure casting machine by the trolley transfer system, the heat preservation furnace II being lifted to a working position by the heat preservation furnace lifting system, and the control system controlling the low-pressure casting machine to perform continuous casting operation), the Examiner has considered it. However, the Applicant is reminded that apparatus 
Regarding the limitations of claim 3, Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., wherein aluminum liquid of the heat preservation furnace II is exhausted, the heat preservation furnace lifting system descends, and the heat preservation furnace II is transferred to the aluminum liquid adding station I or the aluminum liquid adding station II by the trolley transfer system, with the heat preservation furnace I filled with aluminum liquid in another aluminum liquid adding station being pushed into the low-pressure casting machine, being lifted to a working position by the heat preservation furnace lifting system, and foresaid work being repeated), as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., aluminum liquid), as per MPEP §2115.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on August 30, 2021.  The applicants have amended independent claim 1.  Claims 1-3 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-3 have been considered but are moot because the arguments do not apply to the newly underlined portions applied above in the 35 USC 103 rejection addressing the applicants’ new amendments to independent claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 22, 2022